CNI CHARTER FUNDS 400 North Roxbury Drive Beverly Hills, California 90210 February 26, 2013 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: CNI Charter Funds – File No.333-186096 Ladies and Gentlemen: We hereby request that the effective date of Pre-Effective Amendment No. 2 to the Registration Statement on Form N-14 of CNI Charter Funds be accelerated to February 27, 2013 pursuant to Rule 461 under the Securities Act of 1933, as amended. Very truly yours, CNI Charter Funds /s/William Souza Name:William Souza Title:Vice President SEI Investments Distribution Co. /s/Karen E. LaTourette Name:Karen E. LaTourette Title:Assistant Secretary and Chief Compliance Officer
